The following opinion on rehearing was filed December 2, 1903. Judgment of reversal adhered to:
Barnes, C.
This is a rehearing of the case of Albers v. Kozeluh, ante, p. 522. The original opinion was written by Commis*530sioner Duffxe, and contains a full and complete statement of tlie facts. It is sufficient for us to state that the action was brought by the children of one Stately, and by Royal L. Stewart, as guardian of Dora Stately, his insane wife, to have the sheriff’s deed made to one Crooker, and the subsequent conveyances of the land in question, canceled and set aside, and to' recover its rental value daring its occupation by the defendant. Our former opinion reverses the judgment of the trial court, and this rehearing appears to have been allowed for the purpose of again considering two questions: First, as to whether or not the judgment, on which the sheriff’s deed above mentioned was based, was void; second, the further consideration of the question of adverse possession. It may be stated at the outset that the only sendee of summons in the foreclosure action on which the sheriff’s deed to Crooker was based, was by publication, and it appears beyond question that the affidavit for such service did not contain any venue. That there may be no question about this we again quote it:
“In the District Court of Lancaster County, Nebraska. “Jabez C. Crooker, Plaintiff, Henry Stately, Dora Stately and * AfficIavitL. B. Bronson, Defendants.
“Jabez C. Crooker, plaintiff in the above entitled action, being first duly sworn, deposes and says, that on the-day of January, A. D. 1886, he filed a petition in the district court of Lancaster county, Nebraska, against Henry Stately, Dora Stately and L. B. Bronson, the object and prayer of which is to foreclose a certain mortgage executed by the defendant to the New England Mortgage Security Company (and duly assigned to said plaintiff) upon the east half (-J) of the southwest quarter of section 22, town 7 north, range 5 east, in Lancaster county, Nebraska, to secure the payment of a note and coupon, dated December 23, 1876, for the sum of $250 upon the note, and $18.20 *531upon coupon, due and payable December 23, 1881; that there is now due upon said note, coupon and mortgage, the sum of $374 and $37 attorney fees, and plaintiff prays that said premises may be decreed to be sold to satisfy the amount due. thereon.
“Affiant further states that defendant, Henry Stately, is a nonresident of the state of Nebraska, and service of summons can not be made within this state upon him.
“Wherefore plaintiff prays service upon said defendant by publication. J. C. Crooker.
“Subscribed in my presence and sworn to. before me this 6th day of January, 1886. J. H. Brown,

“Justice of the Peace.”

That such an affidavit is void, and confers no jurisdiction on the court to take any action in a foreclosure proceeding, has been frequently decided by this and other courts. The exact question first came before this court in Blair v. West Point Mfg. Co. 7 Neb. 146. In that case the affidavit, like the one above quoted, was without venue. Judge Maxwell, speaking for the court, said: “It is clearly shown by the record that the defendants in the court below were nonresidents of this state. It also appears that the case is one that falls within the fourth subdivision of section 77 of the Code of Civil Procedure, in which service may be made by publication, or by personal service of summons out of the state. But before service can be made by publication, or by personal service of summons out of the state, an affidavit must be filed setting forth that service of summons can not be made within the state on the defendant or defendants to be served, and that the case is one of those mentioned in section 77. No affidavit was filed in this case, therefore there was no valid service of the summons. Fiske v. Anderson, 33 Barb. (N. Y.) 71, 75; Litchfield v. Burwell, 5 How. Pr. (N. Y.) 341; 1 Code Rep. (N. S.) 41; Morrell v. Kimball, 4 Abb. Pr. (N. Y.) 352. The objection, that the affidavit of the service of the summons has no venue, is well taken. An *532affidavit should show, upon its face, that it was taken within the officer’s jurisdiction. The motion to quash, therefore, should have been sustained.” It was held by the court that the decree based upon the affidavit without venue was absolutely void. The question came up again in Byrd v. Cochran, 39 Neb. 109. In that case the question of the validity of a mechanic’s lien was involved, and the court again stated, following Blair v. West Point Mfg. Co., supra, that the affidavit should show on its face that it was taken within the officer’s jurisdiction; and cited in support of this ruling Davis v. Rich, 2 How. Pr. (N. Y.) 86; Sandland v. Adams, 2 How. Pr. (N. Y.) 127; Snyder v. Olmsted, 2 How. Pr. (N. Y.) 181. The rule is firmly established in New York that an affidavit of the character of the one under consideration in this case is a nullity. Thompson v. Burhans, 61 N. Y. 52; Lane v. Morse, 6 How. Pr. (N. Y.) 394. That the affidavit for service of summons by publication’ is jurisdictional, and where there is no affidavit or where the affidavit is fatally defective the publication is void, hás been frequently held by this court. Atkins v. Atkins, 9 Neb. 191; McGavock v. Pollack, 13 Neb. 535; Rowe v. Griffiths, 57 Neb. 488.
A careful examination of all of the cases shows that we are unmistakably committed to the rule that the affidavit must show upon its face the proper venue, or must disclose that the officer before whom it was executed was an officer of the county where the same was filed. The affidavit in question herein does neither, and, unless we adhere to our former opinion, we xpust overrule all of the cases heretofore decided by us involving this question, and establish another and different rule. This we are not inclined to do. The rule has existed in this state so long that it may be said to be a rule of property. The law on this question has become fixed and certain, and it ought to be allowed to remain certain, even if in some cases it seems to work a hardship. The rule that we are asked to adopt is uncertain, and the decision of each case would be subject to the effect of such extrinsic evidence and facts *533as the party desiring to support a judgment, void upon its face, might be able to produce. It is impossible to forecast the amount of mischief which might be caused by the adoption of such a rule. Again, the cases upon which we are asked to overrule our former decisions are. none of them exactly in point, but all turn upon some other proposition. It is claimed, however, that we may resort to the title of the case to supply the missing venue. This we can not do, for the title always states the name of the county in which the action is brought, while the affidavit may be sworn to in any other county, or even in another state, while the venue is always laid in the county where the affidavit is in fact sworn to. It is further contended that we may go to the petition to supply the necessary facts. This can not be done, for it appears that the petition was sworn to and filed in the latter part of one year, while the so called affidavit was not made and filed until the fore part of the next year. The rule which we have established is not a harsh or unjust one. A person claiming an interest in real estate under judicial proceedings, which, of course, are a matter of record, is bound to take notice of all that the record discloses. He is charged with notice of any fact showing want of jurisdiction in the court to render the judgment, or make the order under which he claims title. Therefore he can not be said to be an innocent purchaser, or entitled to the protection of the court as such.
Lastly, it is claimed that we should recede from our former judgment, for the.reason that the question of adverse possession was not considered therein. An examination of the record discloses that at the time the foreclosure proceedings were had on wfiich the sheriff’s deed in question is based, Stately’s wife was an inmate of the insane asylum, and his children were all minors. It further appears that the oldest child did not reach the age of majority until some time in the year 1888, and, of course, the others became of age, in turn, much later. This action was commenced in the latter part of 1897, and ten years had not elapsed after the statute of limitations began to *534run and before it was commenced. Therefore the action was begun in time. It may be further stated that limitation as to adverse possession did not begin to run while the plaintiffs were minors. This would seem to be sufficient to dispose of this question.
A careful review of the case convinces us that our former judgment was right, and we therefore recommend that it be adhered to.
Glanville and Albert, CC., concur.
By the Court: For the reasons given in the foregoing opinion,’ the former judgment is adhered to.
Judgment of reversal adhered to.